               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RONALD JAMES PLEMEL,

                      Petitioner,
                                                      Case No. 20-CV-200-JPS
 v.

 MARINETTE DISTRICT COURT,
                                                                     ORDER
                      Respondent.


       On February 10, 2020, petitioner Ronald James Plemel filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Docket #1).

Petitioner also filed a motion for leave to proceed without prepayment of

the filing fee. (Docket #2). The petition alleges that Petitioner has suffered a

violation of his due process rights under the Fourteenth Amendment and

his right to a speedy trial and adequate representation under the Sixth

Amendment. (Docket #1 at 3, 11). He explains that a bench warrant issued

for him in Marinette County, Wisconsin on August 23, 2019, but he was

never given an initial appearance date or an attorney. Id. at 11. He

“petitioned [the] court for representation, removal of bench warrant, and

[a] court date” but was denied. Id. at 10. He has yet to appear in Marinette

County court on the bench warrant. Id. He tried to sign a waiver of

extradition to Marinette County—he is currently held in Michigan—and

was told that he was on a hold. Id. at 11.

       According to publicly available records, a complaint was filed on

August 28, 2019 in Marinette County charging Petitioner with one count of

second-degree sexual assault of a child. Marinette County Circuit Court

Case No. 2019CF164 available at https://wcca.wicourts.gov. On September
23, 2019, a bench warrant issued. On October 23, 2019, after Petitioner’s new

address was registered with the court, another arrest warrant issued. On

January 6, 2020, the warrant was cancelled. There is no indication that

Petitioner raised the issue of his allegedly unconstitutional confinement in

the Wisconsin state court proceeding.

       Section 2241 allows pre-trial detainees to challenge their continued

confinement. However, as the Seventh Circuit explains, Section 2241

petitions offer very limited avenues for relief:

               Federal courts must abstain from interfering with state
       court criminal proceedings involving important state
       interests, as long as the state court provides an opportunity to
       raise the federal claims and no “exceptional circumstances”
       exist. Stroman Realty, Inc., v. Martinez, 505 F.3d 658, 662 (7th
       Cir. 2007). See also [Younger v. Harris, 401 U.S. 37, 43 (1971)].
       Relief for state pretrial detainees through a federal petition for
       a writ of habeas corpus is generally limited to speedy trial and
       double jeopardy claims, and only after the petitioner has
       exhausted state-court remedies.

Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009) (emphasis added);

Tran v. Bartow, 210 F. App’x 538, 540 (7th Cir. 2006). While Petitioner has

alleged a violation of his right to a speedy trial, it does not appear that he

has exhausted his state-court remedies. A district court may not address the

merits of the constitutional claims raised in a federal habeas petition “unless

the state courts have had a full and fair opportunity to review them.” Farrell

v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly, a state prisoner is

required to exhaust the remedies available in state court before a district

court will consider the merits of a federal habeas petition. 28 U.S.C. §

2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001) (if

petitioner “either failed to exhaust all available state remedies or raise all



                                  Page 2 of 4
claims before the state courts, his petition must be denied without

considering its merits.”). A petitioner exhausts his constitutional claim

when he presents it to the highest state court for a ruling on the merits.

Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v. Connor,

404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004)).

Once the state’s highest court has had a full and fair opportunity to pass

upon the merits of the claim, a prisoner is not required to present it again

to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Here, there is no evidence that Petitioner sought review of his

allegedly unconstitutional confinement from the highest court in

Wisconsin. On these grounds alone, this Court must deny the petition.

However, it also appears that Petitioner’s warrant was cancelled earlier this

year—thereby mooting the primary issue in his petition.

       As to Petitioner’s contentions that his case should be dismissed due

to insufficient evidence and constitutional rights violations, the Court is

unable to hear those claims. Section 2254 only permits a prisoner to

challenge “the judgment of a State court[.]” 28 U.S.C. § 2254(a). No

judgment has been entered in his case.

       Rule 1(b) of the Rules Governing 2254 Cases provides that a “district

court may apply any or all of these rules to a habeas corpus petition not

covered by Rule 1(a)” i.e., Section 2254 petitions. Therefore, the Court will

apply these rules to this Section 2241 case to determine whether to issue a

certificate of appealability. Under Rule 11(a) of the Rules Governing Section

2254 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), Petitioner

must make a “substantial showing of the denial of a constitutional right”


                                   Page 3 of 4
by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). No reasonable jurists could debate

whether this Court’s procedural ruling was correct. As a consequence, the

Court is compelled to deny a certificate of appealability as to Petitioner’s

petition.

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Docket #1) be and the same is hereby

DENIED;

       IT IS FURTHER ORDERED that Petitioner’s motion for leave to

proceed without prepayment of the filing fee (Docket #2) be and the same

is hereby DENIED as moot;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 20th day of February, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 4 of 4
